Case 0:18-tp-60042-BB Document 12 Entered on FLSD Docket 05/31/2019 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-tp-60042-BLOOM

 UNITES STATES OF AMERICA,

        Plaintiff,

 v.

 THOMAS RANDALL KENT,

       Defendant.
 _________________________/

                                              ORDER

        THIS CAUSE is before the Court upon Defendant Thomas Randall Kent’s (“Defendant”)

 Motion Requesting Hearing to Settle Fine and Terminate Supervised Release, ECF No. [10]

 (“Motion to Settle Fine”), and Motion for Referral to Volunteer Attorney Program, ECF No. [11]

 (“Motion for Referral”), filed on February 11, 2019 (collectively, the “Motions”). The Court has

 reviewed the Motions, the record, and is otherwise fully advised. For the reasons set forth below,

 the Motions are denied.

        On February 28, 2018, Defendant filed a Motion for Early Termination of Supervised

 Release, ECF No. [2]. On January 17, 2019, the Court denied Defendant’s Motion for Early

 Termination, stating that “[t]he interest of justice does not warrant early termination based on the

 Defendant’s failure to satisfy all terms and conditions of supervised release. As set forth by the

 Defendant's probation officer, an outstanding balance of $43,956.82 exists of the original

 $50,000.00 fine imposed.” ECF No. [7]. On January 22, 2019, Defendant filed a Motion to

 Appoint Counsel, ECF No. [8], which the Court denied as moot that same day, ECF No. [9].

 Presently before the Court, Defendant’s Motion to Settle Fine acknowledges that an outstanding

 balance of $43,656.28 still exists on the original $50,000 fine imposed. See ECF No. [10] at 2.
Case 0:18-tp-60042-BB Document 12 Entered on FLSD Docket 05/31/2019 Page 2 of 2
                                                              Case No. 18-tp-60042-BLOOM


 As the Court previously held, the interest of justice does not warrant early termination of

 Defendant’s supervised release based on the outstanding balance that exists on the fine.

 Accordingly, it is ORDERED AND ADJUDGED as follows:

    1. Defendant’s Motion to Settle Fine and Terminate Supervised Release, ECF No. [10], is

        DENIED.

    2. Defendant’s Motion for Referral to Volunteer Attorney Program, ECF No. [11], is

        DENIED as moot.

        DONE AND ORDERED in Chambers at Miami, Florida, on May 31, 2019.




                                                    _________________________________
                                                    BETH BLOOM
                                                    UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Thomas Randall Kent
 5012 S.W. 91st Ave
 Cooper City, FL 33328




                                             2
